UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-2024


RONALD L. DAMERON,

                Plaintiff - Appellant,

          v.

CAROLYN W. COLVIN, Acting Commissioner of Social Security
Administration,

                Defendant - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:09-cv-00425-CCE-JEP)


Submitted:   January 30, 2014             Decided:   March 7, 2014


Before KEENAN and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ronald L. Dameron, Appellant Pro Se. Lisa G. Smoller, Special
Assistant United States Attorney, Boston, Massachusetts, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ronald L. Dameron appeals the district court’s order

dismissing his action challenging the Commissioner’s decision to

deny his claim for disability insurance benefits under Title II

of the Social Security Act.            We have reviewed the record and

find   no   reversible    error.       Accordingly,    we    affirm    for    the

reasons stated by the district court.               Dameron v. Colvin, No.

1:09-cv-00425-CCE-JEP (M.D.N.C. May 8, 2013).                We dispense with

oral   argument   because      the    facts   and   legal    contentions      are

adequately    presented   in    the    materials    before   this     court   and

argument would not aid the decisional process.

                                                                       AFFIRMED




                                        2